Citation Nr: 1707852	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include due to exposure to herbicide agents.

2. Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966 and from March 1967 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy manifested many years after separation from service and is otherwise unrelated to service, including exposure to herbicide agents. 

2. The Veteran's sleep apnea was not incurred in service, nor was it caused by his service-connected PTSD.

3. The Veteran's sleep apnea is aggravated by his service-connected PTSD symptoms, including sleep deprivation and disturbances. 

4. The Veteran's erectile dysfunction disability is manifested by loss of erectile power, but not by penile deformity.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


2. The criteria for direct service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3. The criteria for secondary service connection for obstructive sleep apnea based on aggravation by the service-connected PTSD disability have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

4. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be secondary.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of his bilateral upper and lower extremities due to exposure to herbicide agents.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

Here, "early-onset peripheral neuropathy" is included among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  See id.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307(a)(6)(ii) and 38 C.F.R. 3.309(c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309(c) requiring that the neuropathy be "transient."  See id.  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.



This amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  It did not, however, change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307(a)(6)(ii).  

Importantly, Update 2010 determined that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32,540 (June 8, 2010).

The Veteran's service records show that he served in the Republic of Vietnam from January 1966 to December 1966 and from November 1967 to November 1968.  He thus served during the appropriate time period for presumptive service connection.  The Board finds, however, that the Veteran is not entitled to presumptive service connection because his peripheral neuropathy did not manifest within one year after separation from service.  The Veteran's service treatment records do not show treatment for or a diagnosis of peripheral neuropathy in service.  Additionally, the Veteran's December 1966 separation examination was normal and he denied neuritis on his report of medical history.  The January 1970 entrance examination was also normal, except for a diagnosis of tinea pedis, and the Veteran again denied neuritis on his report of medical history.  Importantly, despite many years of treatment for a back injury and related radiculopathy, the Veteran's medical records do not show a diagnosis of peripheral neuropathy until May 2004.  Thus, the evidence does not support presumptive service connection for early-onset peripheral neuropathy.  


The Board further finds that the Veteran is not entitled to direct service connection for his peripheral neuropathy because the evidence does not support a nexus between delayed onset peripheral neuropathy and exposure to herbicide agents.  In May 2004, the Veteran was diagnosed with "mild to moderate left peroneal motor-axonal neuropathy of uncertain etiology but probably secondary to [his] chronic radicular-stenotic changes" and "a mild bilateral lower extremity diffuse sensory neuropathy of uncertain etiology and of uncertain clinical significance."  He was advised to follow up with his neurologist.  In April 2009 and June 2010, the Veteran's neurologist opined that the Veteran's "history of exposure to Agent Orange while in the military service in Vietnam . . . is most likely the cause of his peripheral neuropathy and associated symptoms."  He theorized that the Veteran does not have any standard or conventional risk factors for peripheral neuropathy, such as diabetes, thyroid disease, nutritional deficiencies, or a hereditary basis, so his exposure to herbicide agents is the most likely cause.   

The Board considered the Veteran's private medical evidence when rendering its decision, but finds the Update 2010 more probative.  Specifically, in the Update 2010, the NAS evaluated the scientific literature regarding possible associations between the occurrence of a disease in humans and exposure to herbicide agents and reaffirmed the conclusion in each of its prior reports that there is no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  The Board finds that this conclusion, which is grounded in scientific literature and numerous studies, is more probative than the neurologist's opinion, which was merely based on the process of elimination.  Additionally, the neurologist's opinion lacks persuasive value because it does not discuss the fact that prior medical records note that his neurological issues might stem from his nonservice-connected longstanding back and radiculopathy issues. 

After consideration of all of the evidence, the Board finds that the Veteran's peripheral neuropathy disorder is not related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Sleep Apnea

The Veteran contends that he is entitled to service connection for his sleep apnea secondary to his PTSD.  The Veteran's service records are negative for a diagnosis of or treatment for sleep apnea or related symptoms.  His post-service private medical records show that he began mental health treatment in April 2000.  During these visits, he regularly complained of chronic sleep impairment due to his mental health issues.  Sleep apnea was not indicated. 

In October 2008, the Veteran presented to the UAB Sleep/Wake Center for evaluation of his insomnia, breathing interruptions, snoring, and leg jerks.  He was diagnosed with obstructive sleep apnea and prescribed a CPAP machine.  Subsequent records show regular treatment by Dr. S.H., a professor and director at the UAB Sleep/Wake Center.  In December 2007, Dr. S.H. wrote a statement in support of the Veteran's claim and opined that his obstructive sleep apnea is made more severe by the sleep deprivation and sleep disruption caused by his PTSD. 

The Veteran was afforded a VA medical examination in December 2009 to assist in determining the etiology of his sleep apnea.  The examiner opined that the Veteran's sleep apnea was not caused by or aggravated by his service-connected PTSD because obstructive sleep apnea is caused by a physical disorder of the posterior pharynx.  The examiner further stated that he was not aware of any psychological component that could be reasonably construed to cause or aggravate sleep apnea. 

The Board finds that evidence does not support direct service connection.  The Veteran's service records are negative for symptoms of or treatment for sleep apnea, and the Veteran's sleep apnea was not diagnosed until October 2008.  He does not contend that he experienced sleep apnea symptoms during service or that his sleep apnea began during service.

Rather, the Veteran has claimed that he is entitled to service connection for his sleep apnea as secondary to his service-connected PTSD.  Regarding the secondary service connection argument, the Board finds that the Veteran is not entitled to secondary service connection on the basis of causation.  In making this determination, the Board relied on the Veteran's December 2007 private medical opinion and the December 2009 VA medical opinion, neither of which indicate that the Veteran's sleep apnea was caused by his PTSD.  Instead, the December 2009 VA examination provides a negative nexus opinion and the December 2007 private medical opinion states that the Veteran's sleep apnea is aggravated by his service-connected PTSD symptoms of sleep deprivation and disturbances. 

The Board finds, however, that the Veteran is entitled to secondary service connection for sleep apnea on the basis of aggravation.  As discussed, the medical evidence in favor of and against aggravation is in relative equipoise, and, resolving reasonable doubt in favor of the Veteran, the Board finds that secondary service connection is warranted.  

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Compensable Rating for Erectile Dysfunction

The Veteran contends that he is entitled to a compensable rating for his erectile dysfunction.  In support of his claim, his treating urologist stated that the Veteran's PTSD medication causes more than 60 percent of the Veteran's erectile dysfunction.  However, that goes to the question of whether service connection should be granted, not to whether a compensable rating is warranted.

There is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System.  When a veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27.  Here, the Veteran's erectile dysfunction has been rated by analogy under Diagnostic Code 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Diagnostic Code 7522 awards a 20 percent rating for deformity of the penis with loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

A note for Diagnostic Code 7522 indicates that, when evaluating any claim involving loss or loss of use of one or more creative organs, refer to 38 C.F.R. § 3.350 to determine whether the veteran may be entitled to special monthly compensation.  The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. 3.350(a) due to loss of use of a creative organ, effective November 18, 2008.  This compensation contemplates impotence, and may be awarded even if the veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.3.c. (Entitlement to SMC Associated With Erectile Dysfunction).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power. See M21-1, Part III.iv.4.I.3.b. (Deformity of the Penis With Loss of Erectile Power). VBA has indicated, however, that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of penile deformity, and instructs that such deformity be "evident."  Id. 

The Veteran's private urology treatment records from March 2001 to May 2008 show regular treatment for erectile dysfunction.  The penis was noted as normal and without lesions in March 2003 and subsequent records do not indicate the existence of a deformity.  In April 2008, the Veteran's libido was documented as normal and he reported no difficulties with erections with his current therapy.  The Veteran's VA medical records associated with the file are negative for reports of penis deformity. 

The Veteran was afforded several VA examinations to assess the severity of his erectile dysfunction.  In December 2008, the examiner indicated that the Veteran had erectile dysfunction and took medication that was effective less than 33 percent of the time.  There were no other symptoms and the examiner reported that the erectile dysfunction did not affect the Veteran's usual daily activities.  In December 2009, the examiner noted erection problems that are currently being treated by medication with intermittent successful intercourse.  The physical examination was normal other than the Veteran's generally enlarged prostate.  During the May 2016 VA examination, the Veteran reported that he still experiences erectile dysfunction and the medications no longer work.  A physical examination was not performed as the examination was conducted via telephone.  

In consideration of the evidence, the Board finds that a compensable rating is not warranted.  Despite regular treatment for erectile dysfunction and several VA examinations, the medical evidence does not show that the Veteran has a penile deformity.  This symptom would have been recorded if it existed in light of the physical examinations that accompanied the medical visits and the records appeared to be complete with no allegation to the contrary.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Importantly, the Veteran has not alleged that he has a penile deformity; his sole argument for a compensable rating is grounded in loss of erectile power.  Again, the award of special monthly compensation is based on that symptom.  Accordingly, the Board finds that the preponderance of the evidence is against claim and the request for a compensable rating is denied.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for erectile dysfunction.  However, neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).   There is no suggestion that he experiences any symptoms from erectile dysfunction that are not contemplated by VA's rating schedule, including the provision of special monthly compensation.

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is in receipt of a TDIU from March 10, 2008 through May 6, 2011, at which time the Veteran was awarded a 100 percent rating for PTSD.  Because these ratings account for the entire period on appeal, any claim for a TDIU that was reasonably raised by the record is moot. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Appropriate notice was provided to the Veteran by letters sent in December 2008 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, private medical records, SSA records, and VA medical records.  Additionally, he was afforded several VA examinations.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

While the Veteran was not afforded a VA medical opinion regarding the nexus between his peripheral neuropathy disorder and exposure to herbicide agents in service, the Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence before the Board includes the Update 2010, a private favorable nexus opinion, service records, and post-service medical records, all of which shed light on the nexus issue at hand.  The Board thus finds it had sufficient information before it to render its determination and a remand for an addendum medical opinion would result in additional delay without having a reasonable chance of benefiting the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Finally, all due process considerations have been met.  Although new medical evidence was received following the May 2016 Supplemental Statement of the Case, the Board finds that a remand is unnecessary for initial consideration by the RO.  Specifically, the medical evidence was duplicative or irrelevant to the issues.




(CONTINUED ON NEXT PAGE)

ORDER

Service connection for peripheral neuropathy is denied. 

Service connection for obstructive sleep apnea, on a direct basis, is denied. 

Service connection for obstructive sleep apnea, as aggravated by the Veteran's service-connected PTSD disability, is granted. 

Entitlement to a compensable rating for erectile dysfunction is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


